 In the MatterOfPRESSEDSTEEL CAR COMPANY, INC., DOMESTICAPPLIANCE DIVISIONandINTERNATIONAL ASSOCIATIONOF MACHIN-ISTS, TOOL AND DIE MAKERS LODGE No. 113, DISTRICT No. 8Case No.13-R-3154.-Decided July 18,1946Mr. Arthur J. Kuhn,of Chicago,Ill., for the Company.Messrs. P. L. SiemillerandBenjamin Skidmore,both of Chicago,Ill., for the IAM.Messrs. Irving MeyersandPat Greathouse,both of Chicago, Ill.,for the UAW-CIO.Mr. B. M.Ettenson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,Tool and Die Makers Lodge No. 113, District No. 8, herein calledthe IAM, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Pressed Steel Car Com-pany, Inc., Domestic Appliance Division, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Benjamin B.Salvaty, Jr., Trial Examiner.The hearing was held at Chicago,Illinois,on April 30, 1946.The Company, the IAM, and Interna-tional Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local Union No. 166, CIO, herein called theUAW-CIO, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Under the entire record in the case, the Board makes the following :FINDING OF FACT1.THE BUSINESSOF THE COMPANYPressed Steel Car Company, Inc., a Pennsylvania corporation withits principalofficeslocated in Pittsburgh, Pennsylvania, is licensed to69 N. L.R. B., No. 77.629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo business in the State of Illinois.The Domestic Appliance Divisionof the Company, located at Chicago, Illinois, which is engaged in themanufacture and sale of domestic appliances, is the only plant involvedin this proceeding.The Domestic Appliance Division was formerlythe Company's Armored Tank Division at which it was engaged inthe manufacture and sale of armored tanks for the United StatesArmy.During the calendar year 1945 the Company at the ArmoredTank Division purchased raw materials such as steel, valued in excessof $1,000,000, of which approximately 75 percent was shipped to theArmored Tank Division from points outside the State of Illinois.During the same period the Company's sales exceeded $1,000,000, ofwhich approximately 90 percent was shipped by the Company to pointsoutside the State of Illinois.Since January 1946 the Company atthe Domestic Appliance Division purchased raw materials and ma-chinery in excess of $1,000,000, of which approximately 50 percent wasshipped to the Company from points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Tool and Die Makers LodgeNo. 113, District No. 8, is a labor organization admitting to member-ship employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local Union No. 166, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITThe Company has refused to grant recognition to the TAM as theexclusive bargaining representative of certain employees in the Com-pany's Domestic Appliance Division until the IAM has been certifiedby the Board in an appropriate unit. The UAW-CIO contends thatthere is an existing contractual relationship between it and the Com-pany which should effectively bar this proceeding, and moreover, thatthe unit sought by the IAM is inappropriate.The IAM petitions for a collective bargaining unit of all the em-ployees of the toolroom of the Company's Domestic Appliance Di-vision, Chicago, Illinois, except for office and clerical employees, andsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.The UAW-CIO desires the con-tinuance of the plant-wide production and maintenance unit which PRESSEDSTEEL CAR COMPANY, INC.631it has represented since its certification by the Board in 1943.TheCompany is neutral with regard to this contention.The Company's Domestic Appliance Division was formerly theCompany's Armored Tank Division.The Armored Tank Divisionbegan operations in 1940, when the Company received contracts forthe production of armored tanks for the United States Army.Thenumber of employees grew from 300 to a maximum of approximately3,300 in August 1944. In June 1945, as a result of the curtailmentof war production, the number of employees was cut to 2,000. InAugust of that year there was a further decrease in the number ofemployees to 1,000.This last decrease was the result of the cancella-tion of the war contracts.The Armored Tank Division ceased mak-ing that product at that time.Recently, and as a result of the cancel-lation of the war contracts, the Armored Tank Division was convertedto the Domestic Appliance Division., and it concerned itself with themanufacture of domestic appliances and in particular electric ranges.At the time of the hearing the Company was still in the experimentalstage and had not begun to manufacture domestic appliances for saleon the open market.The physical structure of the Domestic Appli-ance Division is similar, in the main, to that of the Armored TankDivision.The situation and physical lay-out of the toolroom is identi-cal with the exception of some different machines replacing the oldermachines utilized to produce armored tanks.The toolroom is en-closed within a larger building, and a separate entrance is utilized bythe employees of the toolroom.At the present time, there are 33 tool and die makers, 8 machinistsspecial purpose, 2 tool crib attendants, and 3 sheet metal model mak-ers, employed in the toolroom.This is essentially the same depart-mental group as has existed since the Armored Tank Division beganoperations with the exceptions of the 3 sheet metal model makers.The IAM argues that the change of production from armored tanksto electrical appliances is such a conversion as to cause the employeesof the toolroom to constitute a different group and that this circum-stance supports its request for severance.We do not agree. Theevidence shows that the tool and die maker in the present division issubstantially the same as the tool and die maker under the armoredtank era. It is true that the tool and die maker today is requiredto perform the duties of heat treat, tool grinding, and tool inspection.These added duties, which are normally included within the classifi-cation of tool and (lie maker, have resulted from the discharge of lessskilled employees who formerly performed these duties.The fact thata different product is being manufactured does not, in our opinion,constitute a sufficient ground, standing alone, for severance o: thiscraft. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDThe UAW-CIO contends, and we believe its contention is correct,that the history of collective bargaining precludes the establishmentof the toolroom employees as a separate unit.The UAW-CIO won a Board election held among the employees ofthe Armored Tank Division in 1942, and it was certified as the col-lective bargaining representative for the plant-wide production andmaintenance unit."Asa result of this, on June 24, 1943, a contract wasentered into between the Company and the UAW-CIO. A second elec-tion was held among the employees in 1944, and a second contract wasentered into for the same unit between the UAW-CIO and the Com-pany.2During this entire period the UAW-CIO bargained for allemployees in the plant-wide production and maintenance unit whichincluded the employees in the toolroom, and it presented severalgrievances to the Company an behalf of the toolroom employees.Some time in 1943 the UAW-CIO requested the establishment of a tooland die maker classification, which would result in raising the rates ofpay of qualified employees in the toolroom, but no agreement wasreached.This grievance was again revived in March or April 1944,at which time the employees in the toolroom engaged in a brief workstoppage in furtherance of a renewed effort to have the tool and diemakers classification established.Thereafter the UAW-CIO nego-tiated an agreement with the Company that the classification should beestablished and that the employees should qualify for the new jobsby taking certain examinations.On May 25, 1944, the War LaborBoard approved the creation of the classification.Whether or not itis entitled to sole credit for this achievement, it is clear that the UAW-CIO gave the project full support and material aid. There is evidenceto the effect that the employees of the toolroom met with the Companyon one other occasion in an attempt to reinstate employees who hadbeen discharged, but, on the other hand, the record also indicates thatthe UAW-CIO filed grievances with the Company regarding the rein-statement of these same individuals.The UAW-CIO has in the pasthad a shop steward among the toolroom employees.At the presenttime, a tool and die maker is a member of the UAW-CIO bargainingcommittee.Furthermore, there is no evidence that the IAM attemptedto enlist the toolroom employees until late in 1945 or early 1946.The IAM attempted to show that an industry pattern in the Chicagoarea supports its request for severance of the toolroom.We are notSeeMatter of PressedSteelCar Company, Inc.,46 N. L. R. B. 262.a This contract expired on March 1, 1945, but its provisions continued to be observedby the parties during the period of negotiations which followed.Between January 1945and January 1946, the Company and the UAW-CIO signedmemorandaof agreement con-cerning lay-offs, reemployment rights of servicemen, check-off and maintenance of mem-bership.Since the 1944 contract as orally extended and the written supplemental agree-ments are for an indefinite term, we find no merit In the UAW-CIO's contention thatthere is a contractual bar to thisproceeding. PRESSED STEELCAR COMPANY, INC.633persuaded by the evidence adduced that any relevant custom exists inthis area or industry.In view of the facts set forth above, we are of the opinion that theemployees in the unit proposed by the IAM have been effectively repre-sented for several years as part of the plant-wide bargaining unit, andthat no sufficient justification exists for disturbing the historical pat-tern by setting apart the toolroom at this time.'We, therefore, findthat the unit sought by the IAM is not an appropriate bargaining unit,and we shall dismiss the petition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of the employees of the PressedSteel Car Company, Inc., Domestic Appliance Division, Chicago, Illi-nois, by the International Association of Machinists, Tool and DieMakers, Lodge No. 113, District No. 8, be, and it hereby is, dismissed.3Matter of AmericanCan Company, 13 N. L. It. B. 1252:ef.Matter of Goodyear Tire hRubber Company,55 N. L. R. B. 918;Matter of General Electric Company(Lynn RiverWorks and Everett Plant),58 N. L. It.B. 57; andMatter of L. E. Shank Latex Products,Inc.,67 N.L. R. B. 552.